IN THE SUPREME COURT OF MISSISSIPPI

                                   NO. 2002-AN-01075-SCT

IN THE MATTER OF THE ENLARGEMENT AND
EXTENSION OF THE MUNICIPAL BOUNDARIES OF
THE CITY OF D'IBERVILLE, MISSISSIPPI AND THE
CITY OF BILOXI, MISSISSIPPI: CITY OF
D'IBERVILLE, MISSISSIPPI

v.

CITY OF BILOXI, MISSISSIPPI

DATE OF JUDGMENT:                              07/09/2002
TRIAL JUDGE:                                   HON. J. SHANNON CLARK
COURT FROM WHICH APPEALED:                     HARRISON COUNTY CHANCERY COURT
ATTORNEYS FOR APPELLANT:                       JERRY L. MILLS
                                               WALTER L. NIXON, JR.
ATTORNEYS FOR APPELLEE:                        JAMES L. CARROLL
                                               ELIZABETH JANE HICKS
                                               MARY LARGENT PURVIS
NATURE OF THE CASE:                            CIVIL - MUNICIPAL BOUNDARIES &
                                               ANNEXATION
DISPOSITION:                                   AFFIRMED ON DIRECT APPEAL AND ON
                                               CROSS-APPEAL - 03/04/2004
MOTION FOR REHEARING FILED:
MANDATE ISSUED:



       BEFORE SMITH, P.J., COBB AND CARLSON, JJ.

       CARLSON, JUSTICE, FOR THE COURT:


¶1.    Today’s appeal comes to us from a final judgment entered in annexation proceedings conducted

by the Chancery Court of the Second Judicial District of Harrison County, Mississippi, which had

consolidated for hearing three separate petitions: (1) a petition for annexation filed by the City of
D’Iberville; (2) a petition for annexation for the exact same area filed by the City of Biloxi; and (3) a

petition for inclusion into Biloxi of a smaller area within the proposed annexation area filed by residents of

this smaller area. After a trial was held on the consolidated actions, the special chancellor awarded a

portion of the proposed annexation area (PAA) to each city, including the inclusion area to Biloxi. The

remainder of the PAA was denied to both cities. Both cities have appealed the chancellor’s decision to

deny the entire PAA to that city and the decision to grant a portion of the PAA to the other city. The

inclusion petitioners have not participated in this appeal.

¶2.     In both the briefs and at oral argument, the parties have invited this Court to address the doctrine

of prior jurisdiction as it relates to an annexation where there exist competing interests of more than one

municipality. Because that doctrine is at issue us in the case before us today, we accept that invitation.

                FACTS AND PROCEEDINGS IN THE CHANCERY COURT

¶3.     Since this appeal involves the filing of three separate petitions concerning the annexation efforts of

the City of D’Iberville and the City of Biloxi, the procedural history of each petition, as well as a petition

filed by Harrison County, will be briefly discussed.

        (1) D’Iberville’s Petition:

¶4.     The City of D’Iberville was incorporated in 1988. The area of the city is approximately 4.7 square

miles and, according to the 2000 census, had a population of 7,608 persons. In commencing its first

annexation effort since incorporation, D’Iberville, on October 5, 1999, adopted an ordinance seeking to

annex approximately 9.75 square miles to its north and west. On October 6, 1999, D’Iberville filed its

petition for approval of the annexation in the Chancery Court of the Second Judicial District of Harrison

County. The area sought to be annexed was an unincorporated area of Harrison County. The proposed

annexation area (PAA) consisted of approximately 9.75 square miles, had a population of approximately


                                                       2
1,347 persons residing in 533 dwelling units, and had approximately 17 businesses. The PAA included

a subdivision known as Wells Ferry Landing. Harrison County filed a Petition to Intervene on December

8, 1999, and that petition was granted on December 20, 1999. Thereafter, on March 1, 2000, Harrison

County filed its Objection of Harrison County, Mississippi, To Petition For Ratification, Approval, and

Confirmation of an Ordinance Extending and Enlarging the Boundaries of the City of D’Iberville.

        (2) Wells Ferry Landing’s Petition:

¶5.     Without objecting to the D’Iberville annexation, on October 19, 1999, a group of citizens residing

in the Wells Ferry Landing subdivision filed a petition in the Chancery Court of the Second Judicial District

of Harrison County seeking inclusion into the City of Biloxi. The area sought to be included in Biloxi

consisted of a narrow east-west band, situated north of the existing city limits of D’Iberville. On November

17, 1999, the petition was amended, reducing the area sought to be included. The inclusion petition was

filed under a separate action, and it made no reference to the annexation attempt of D’Iberville.

Responsive pleadings to this inclusion petition were filed by Biloxi and D’Iberville on January 5, 2000.

        (3) Biloxi’s Petition:

¶6.     On December 29, 1999, Biloxi adopted an ordinance seeking to annex the entire PAA. As a third

action in the chancery court, Biloxi filed its petition seeking approval of the proposed annexation on January

19, 2000. The area sought to be annexedwas the same PAA as that sought by D’Iberville in its annexation

petition. Biloxi’s ordinance and annexation petition were both silent as to the D’Iberville proposed

annexation, although Biloxi’s annexation petition referred to the inclusion petition as support for Biloxi’s

annexation efforts.

¶7.     Previously in 1995, Biloxi sought to annex approximately 54 square miles, including the present

PAA. After a trial, Biloxi’s annexation petition was partially approved; however, the present PAA and


                                                      3
other territory was not included in the final judgment granting the annexation. We affirmed that decision

on July 29, 1999. In re Enlargement & Extension of the Mun. Boundaries of the City of

Biloxi, 744 So. 2d 270 (Miss. 1999). After the annexation, Biloxi consisted of approximately 38 square

miles. According to the 2000 census, Biloxi’s population was 50,644.

¶8.     Without objection from any of the parties, the chancery court consolidated the three actions. A

trial was held before Special Chancellor J. Shannon Clark on July 16-19, 24-26, 31 and August 1-2,

2001. Harrison County and several individuals appeared at trial and objected to the annexation attempts.

After the parties submitted proposed findings of fact and conclusions of law, the court entered its own

Findings of Fact and Conclusions of Law on May 13, 2002. The Final Judgment Approving the

Enlargement and Extension of The Boundaries of the City of Biloxi, Mississippi was entered on June 21,

2002, granting the annexation in part but including the territory outlined in the inclusion petition. The Final

Judgment Approving the Enlargement and Extension of the Boundaries of the City of D’Iberville,

Mississippi was entered on July 9, 2002, granting the annexation in part. Both D’Iberville and Biloxi have

appealed these orders.

                                                ANALYSIS

        I.       Statutory Procedure for Annexation

¶9.     The procedure for annexation is governed by Title 21, Chapter 1, of the Miss. Code Ann. Both

D’Iberville and Biloxi adopted ordinances pursuant to Miss. Code Ann., § 21-1-27. Petitions were then

filed with the chancery court, as required by Miss. Code Ann. § 21-1-29. Notices by each city were given

by posting and publication pursuant to Miss. Code Ann. § 21-1-31. The petition for inclusion was filed

pursuant to Miss. Code Ann. §§ 21-1-45 & -47 and the required two-thirds of the qualified electors

residing in the territory executed the amended petition.

                                                      4
¶10.    At trial, each city bore the burden of proving that its proposed annexation was reasonable. Miss.

Code Ann. § 21-1-33. This Court has determined reasonableness by utilizing the following twelve indicia:

        (1)     the municipality's need for expansion;
        (2)     whether the area sought to be annexed is reasonably within a path of growth of the
                city;
        (3)     the potential health hazards from sewage and waste disposal in the annexed areas;
        (4)     the municipality's financial ability to make the improvements and furnish municipal
                services promised;
        (5)     the need for zoning and overall planning in the area;
        (6)     the need for municipal services in the area sought to be annexed;
        (7)     whether there are natural barriers between the city and the proposed annexation
                area;
        (8)     the past performance and time element involved in the city's provision of services
                to its present residents;
        (9)     the impact (economic or otherwise) of the annexation upon those who live in or
                own property in the area proposed for annexation;
        (10)    the impact of the annexation upon the voting strength of protected minority groups;
        (11)    whether the property owners and other inhabitants of the areas sought to be
                annexed have in the past, and in the foreseeable future unless annexed will,
                because of their reasonable proximity to the corporate limits of the municipality,
                enjoy the (economic and social) benefits of proximity to the municipality without
                paying their fair share of taxes; and,
        (12)    any other factors that may suggest reasonableness, vel non.

In re Extension of the Boundaries of the City of Hattiesburg, 840 So. 2d 69, 82-83 (¶ 21) (Miss.

2003) (City of Hattiesburg) (citations omitted).        However, “[t]he ultimate determination must be

whether the annexation is reasonable under the totality of the circumstances.” In re Corp. Boundaries

of the Town of Mantachie, 685 So. 2d 724, 726 (Miss. 1996) (quoting In re Extension of the

Boundaries of the City of Columbus, 644 So. 2d 1168, 1172 (Miss. 1994)). “Totality of the

circumstances” is not a thirteenth factor to be addressed by a chancellor in determining whether a

municipality’s annexation is reasonable. We have held that “[t]hese [12]factors, however, are only indicia

of reasonableness, not separate and distinct tests in and of themselves.” Id. at 81-82 (quoting Bassett

v. Town of Taylorsville, 542 So. 2d 918, 921 (Miss. 1989)).

                                                    5
¶11.    A chancellor has the authority to reduce the amount of territory sought to be annexed. Miss. Code

Ann. § 21-1-33. In reviewing the chancellor’s decision to grant, deny, or reduce the proposed annexation,

this Court’s standard of review is well established:

        This Court's standard of review for annexation is very limited. The Court can only reverse
        the chancery court's findings as to the reasonableness of an annexation if the chancellor's
        decision is manifestly wrong and is not supported by substantial and credible evidence. In
        re Enlargement and Extension of Mun. Boundaries of City of Madison v. City
        of Madison, 650 So. 2d 490, 494 (Miss.1995). We also stated "[w]here there is
        conflicting, credible evidence, we defer to the findings below." Bassett v. Town of
        Taylorsville, 542 So. 2d 918, 921 (Miss.1989). "Findings of fact made in the context of
        conflicting, credible evidence may not be disturbed unless this Court can say that from all
        the evidence that such findings are manifestly wrong, given the weight of the evidence." Id.
        at 921. "We only reverse where the Chancery Court has employed erroneous legal
        standards or where we are left with a firm and definite conviction that a mistake has been
        made." Id.

City of Hattiesburg, 840 So.2d at 81 (¶ 18).

        II.      Prior Jurisdiction

¶12.    D’Iberville asserts that although the three petitions were consolidated for trial, its petition was filed

first and thus the D’Iberville filing was entitled to priority consideration by the chancellor. D’Iberville relies

on a treatise which states:

        The rule that among separate equivalent proceedings relating to the same subject matter,
        that one which is prior in time is prior in jurisdiction to the exclusion of those subsequently
        instituted, applies, generally speaking, to and among proceedings for the municipal
        incorporation, annexation, or consolidation of a particular territory. In proceedings of this
        character, while the one first commenced is pending, jurisdiction to consider and determine
        others concerning the same territory is excluded. Thus, where two or more bodies or
        tribunals have concurrent jurisdiction over a subject matter, the one first acquiring
        jurisdiction may proceed, and subsequent purported assumptions of jurisdiction in the
        premises are a nullity. This principle of the common law is based upon the general public
        policy of the promotion of the orderly administration of government and justice. Thus, the
        first of two or more annexation proceedings prevails over those subsequently commenced
        relating to the same territory.



                                                        6
       The prior jurisdiction rule applies where the proceedings are equivalent. If they are not
       equivalent, the prior jurisdiction rules does not apply. Thus, the “first step” rule may not
       be followed as between conflicting petitions, one which is voluntary, the other involuntary.
       ...

       The jurisdictional priority based on priority in time ordinarily is determined by the time of
       the commencement or initiation of the proceedings, and not by the time of completion, nor
       by another time or date. However, in some instances a time other than the time the
       proceedings are commenced is said to be determinative of jurisdictional priority. The
       taking of the first mandatory public procedural step in the statutory process for
       incorporation or annexation of territory ordinarily fixes the date of the commencement of
       the proceedings, for the purposes of the rule as to jurisdictional priority.


Eugene McQuillin, The Law of Municipal Corporations § 7.22.20, at 508-09 (3d ed. 1996) (footnotes

omitted). D’Iberville also relies on this Court’s decision in Incorporation of Forest Hill v. Fields,

280 So. 2d 837, 838 (Miss. 1973). In Forest Hill, we found:

       The doctrine of 'prior jurisdiction' also supports the decree appealed. Where two
       inconsistent petitions involving the same territory are pending, it is proper to decline to
       consider the later one until there is a disposition of the earlier one. It is held that where a
       petition for incorporation of territory into a new municipality was filed and pending before
       the institution of annexation proceedings involving the same territory, such annexation
       proceedings may not be taken until disposition of the proceedings seeking incorporation.

Id. at 838 (citing City of Daytona Beach v. City of Port Orange, 165 So. 2d 768, 771 (Fla. Dist. Ct.

App. 1964). We were also asked to address prior jurisdiction in Matter of City of Horn Lake, 630
So. 2d 10 (Miss. 1993). However, in that case we found:

       Southaven also argues that this state consistently follows the "prior jurisdiction" rule on
       questions of municipal boundaries. They contend that if the chancellor had followed the
       principles of prior jurisdiction, then he would not have consolidated the trials again on the
       passage of Horn Lake's new ordinance. They cite Incorporation of [Forest] Hill v.
       Fields, 280 So. 2d 837 (Miss.1973), for support.

       In Fields, residents of an area called "[Forest] Hill" fought the City of Jackson over the
       incorporation of a twelve mile area abutting the western boundary of Jackson. The trial
       court consolidated the annexation proceeding with an incorporation proceeding. During
       trial, the City of Jackson adopted an ordinance for extension of the boundary of Jackson

                                                     7
        to the Madison County line. Fields, 280 So.2d at 838. This ordinance did not refer to the
        previous ordinance concerning extension into the "       [Forest] Hill" area. The annexation
        proceeding by [Forest] Hill had previously been dismissed; thus, the later ordinance did
        not have an affect on the validity or invalidity of the previous argument.

        The ordinance in this case was amended to correctly describe the boundary of the City of
        Horn Lake, and its purpose was not to extend the boundaries of Horn Lake into other
        territories which were not described in the original annexation ordinance of December 7,
        1989. Fields is factually distinguishable from the dispute in this case.

630 So.2d at 16. There was no need to address prior jurisdiction in that case. After Horn Lake’s

annexation was found to be unreasonable, Southaven was permitted to annex the disputed territory.

¶13.    Biloxi contends that D’Iberville’s argument is flawed for three reasons. First, Biloxi contends that

the argument fails because D’Iberville has failed to show that it would have been granted the entire PAA

had D’Iberville’s petition been considered first. Second, Biloxi argues that the argument is waived because

D’Iberville failed to raise the issue before the trial court. Finally, Biloxi claims that because D’Iberville

consented to the consolidation order, that D’Iberville is estopped from making that assertion now. Biloxi

is correct that D’Iberville is procedurally barred from raising this issue on appeal because the issue was not

raised before the trial court. Notwithstanding this procedural bar, because this issue is being raised in

annexation litigation around this State, we take this opportunity to address this issue as a guide to the bench

and bar.

¶14.    Biloxi is correct in asserting that there has been no showing that the result would have been different

if the D’Iberville petition had been first considered alone. The chancellor analyzed each indicium in great

detail in the twenty-six page Findings of Fact and Conclusions of Law. Furthermore, the consideration of

the testimony of the inclusion petitioners and the testimony of Biloxi’s witnesses was relevant to the

reasonableness of D’Iberville’s petition. As the chancellor stated on page 23 of the Findings of Fact and

Conclusions of Law: “There is no real guidance as to factors to be taken into account when two cities

                                                      8
compete for the same land.” However, these competing interests in the land should be considered in the

twelve indicia and under the totality of the circumstances.

¶15.    As to the question of whether the issue is waived by failure to raise it at the trial court level,

D’Iberville maintains that this is an issue of jurisdiction which may be raised for the first time on appeal.

D’Iberville relies on Norwood v. Extension of Boundaries of City of Itta Bena, 788 So. 2d 747,

751-52 (Miss. 2001). However, that case is distinguishable from the case sub judice. In Norwood, after

finding that the city failed to meet the statutory requirements of the notice provision under Miss. Code Ann.

§ 21-1-15, we held that the concerned citizens could raise the question of jurisdiction for the first time on

appeal. Norwood, 788 So.2d at 751-52. Here, the trial court clearly had jurisdiction over each of the

three petitions, and all statutory notice provisions were met. Further, D’Iberville cites no authority that the

issue of prior jurisdiction may be raised for the first time on appeal.

¶16.    Finally, as to the estoppel argument, D’Iberville consented to the consolidation of the three cases

for trial. Not only did D’Iberville consent to the consolidation, but the order of consolidation was prepared

and submitted by one or more of D’Iberville’s attorneys. D’Iberville further acknowledges that the trial

court had the authority to consolidate the three underlying cases for purposes of judicial economy.

¶17.    In addition to the arguments brought forth in the briefs, the parties agreed during oral argument that

the doctrine of prior jurisdiction has become antiquated. We agree. When reviewing a petition for

annexation, a chancellor weighs the twelve indicia. The competing interest of another city is considered

under one or more of the indicia and, certainly, when looking at the totality of the circumstances.

¶18.    Although this issue is procedurally barred, we address this issue today as a guidance to the bench

and bar. Until this case, we have not been faced with a situation where a chancellor has found more than

one annexation petition concerning the same plot of land to be reasonable. Under the present day

                                                      9
circumstances where there is competition among multiple municipalities for the same land, it is essential that

a chancellor evaluate the competing interests of the other city or cities when considering the twelve indicia

in the totality of the circumstances. Given this Court’s concerns regarding judicial economy, it is certainly

reasonable for a chancellor to consolidate competing petitions for one trial. This is particularly so given the

considerable expense and time involved in each annexation case. Accordingly, we today declare as

antiquated the prior jurisdiction doctrine as it relates to annexation litigation, and to the extent that any of

our prior cases have recognized and applied this doctrine, these prior cases are to that limited extent

overruled.

        III.     The Reasonableness of the Chancellor’s Decision

¶19.    Because the chancellor correctly consolidated the underlying petitions for annexation of the same

territory, we shall simultaneously address both D’Iberville’s and Biloxi’s interests in the area. Initially, the

chancellor determined that annexation of a portion of the PAA was not reasonable for either D’Iberville

or Biloxi. As to the remainder, the chancellor awarded a portion to D’Iberville and a portion to Biloxi.

The petition for inclusion to Biloxi was granted and that area is included in the award to Biloxi. As stated

above, the following twelve indicia of reasonableness are not separate or independent tests but rather are

helpful in viewing the totality of the circumstances. City of Hattiesburg, 840 So.2d at 82-83 (¶ 21).

¶20.    Both cities have appealed the chancellor’s decision that it is not reasonable for either city to annex

a certain portion of the PAA. The area denied to both cities is described as: “All that part of Sections 19,

30 and 31, T6S, R9W, lying East of the Biloxi corporate limits, and Sections 20, 21, 29, 32, and the North

one-half of Section 28, T6S, R9W.” Specifically, the chancellor found:

        that (1) neither Biloxi nor D’Iberville has a need to expand into this area; (2) the area
        cannot reasonably be found to be a path of growth of either City at this time; (3) there are
        not [sic] potential health hazards from sewage and waste disposals in this area which need

                                                      10
        to be addressed by either City at this time; (4) that, although Biloxi has the financial ability
        to make the infrastructure improvements and furnish municipal services promised in this
        area, Biloxi has substantial undeveloped areas from the previous annexation that need to
        be addressed before Biloxi can reasonably undertake the necessary improvements in this
        area; (5) D’Iberville does not have the financial ability to make infrastructure improvements
        and furnish municipal services to the larger area within a reasonable period of time; (6)
        there is no need for zoning and overall planning in the area at the present time, and the
        zoning and overall planning provided by Harrison County adequately serves the needs of
        this area at the present time and within the reasonably foreseeable future; (7) there is no
        need for municipal type services in the areas in its present state of development, or in the
        near future; (8) the net effect of allowing the annexation of this largely undeveloped rural
        area at this time to either City, would be to block the potential paths of growth for the
        other City; and (9) the best interests of the landowners and residents of this area, and of
        the two competing cities, would be to allow the further establishment of growth patterns
        in the area prior to a determination of whether this area should be annexed to either City,
        and which City, if either, is allowed to annex the area herein excluded.

¶21.    The chancellor further found it reasonable for the following area to be included in Biloxi: “All that

part of Section 6, T7S, R9W, lying East of the Biloxi corporate limits and North of the Tchoutacabouffa

River and all that part of Section 5, T7S, R9W, lying North and West of the Tchoutacabouffa River; and

all that part of Section 4, T7S, R9W, lying West of the Tchoutacabouffa River” (referred to as the “BAA”).

It also found it reasonable for the following area to be annexed by D’Iberville: “All that part of Section 7,

T7S, R9W, lying North and East of the Biloxi corporate limits; and all that part of Section 6, T7S, R9W,

lying South of the Tchoutacabouffa River; and all that part of Section 5, T7S, R9W, north of D’Iberville

corporate limits and east of the Tchoutacabouffa River; and Section 33, and the S ½ of Section 28, in T6S,

R9W” (referred to as the “DAA”).

        A.      The municipalities' need for expansion

¶22.    The chancellor utilized a number of factors to determine whether either municipality had a need

to expand into the PAA.

        This Court has enumerated many factors to consider when determining whether a City
        seeking an extension and enlargement has a reasonable need for expansion. These factors


                                                      11
        may or may not include: (1) spillover development into the proposed annexation area; (2)
        the City's internal growth; (3) the City's population growth; (4) the City's need for
        development land; (5) the need for planning in the annexation area; (6) increased traffic
        counts; (7) the need to maintain and expand the City's tax base; (8) limitations due to
        geography and surrounding cities; (9) remaining vacant land within the municipality; (10)
        environmental influences; (11) the city's need to exercise control over the proposed
        annexation area; and (12) increased new building permit activity. In re Enlargement
        and Extension of Mun. Boundaries of City of Biloxi, 744 So.2d at 279; Matter
        of Enlargement and Extension of the Mun. Boundaries of the City of
        Jackson, 691 So. 2d 978, 980 (Miss.1997); Extension of Boundaries of City of
        Ridgeland v. City of Ridgeland, 651 So. 2d 548, 552 (Miss.1995); Matter of
        Extension of Boundaries of City of Columbus, 644 So. 2d 1168, 1173
        (Miss.1994).

In re Enlargement & Extension of Boundaries of City of Macon, 854 So. 2d 1029, 1035 (¶ 12)

(Miss. 2003) (City of Macon). As stated, this list is not exhaustive nor is it required that each factor be

present in order for an annexation to be reasonable. The chancellor’s decision utilized many of the above-

enumerated factors, and the decision is well supported by the evidence as presented at trial.

¶23.    D’Iberville has demonstrated its need for expansion in various ways. The existing City is

approximately 4.7 square miles. Development has spilled over into the DAA, including established

subdivision development and ongoing new development. The total area of vacant land represents 19.5%

of the total area of the city. The number of housing units has increased by 627 between 1990 and 2000.

D’Iberville’s population has increased to 1,619 persons per square mile. D’Iberville has been able to

extend sewer service into the DAA, at great cost to the city. Because D’Iberville receives no direct income

from the gaming industry, additional land is necessary to accommodate residential and commercial growth.

However, the chancellor determined that this need is satisfied by the area of the DAA and not the entire

PAA.

¶24.    Biloxi also has shown a need to enlarge its borders. The chancellor found that Biloxi’s ability to

expand is limited due to its location. The Mississippi Sound is directly south, the City of Gulfport is directly

                                                      12
west, D’Iberville directly east, and DeSoto National Forest to its north. Biloxi has grown extensively since

gaming emerged in 1993, as has the entire Harrison County. Biloxi has experienced commercial growth,

including several national chain restaurants and two casinos (bringing the total casinos to nine). In nine

months during 2000, Biloxi issued 333 building permits. From 1996 to 2000, business licenses issued

increased from 140 to 2,570; water connections increased by 3,700, and sewer connections increased by

805. Biloxi has issued 117 building permits, 90 electrical permits, 58 plumbing permits, 28 mechanical

permits and 18 certificates of occupancy in the previously annexed areas. The chancellor found that the

BAA was sufficient to meet the needs of Biloxi and that there was no demonstrated need to expand beyond

that area.

¶25.    The chancellor’s decision is well supported by the evidence and testimony presented at trial. This

indicium supports a finding of reasonableness for annexation by each city, as reduced in area by the

chancellor.

        B.      Whether the area sought to be annexed is reasonably within a path
                of growth of either city

¶26.    The trial court found that the DAA is clearly a path of growth for D’Iberville and that Biloxi is

growing toward the BAA. The trial court further found that it would be premature to award the remainder

of the PAA to either city at this time because it is largely undeveloped. In evaluating a path of growth in

annexation cases, we have said:

        This Court has established factors for consideration when evaluating reasonableness as it
        relates to the path of growth which may or may not include: (1) spillover development in
        annexation area; (2) annexation area immediately adjacent to City; (3) limited are [sic]
        available for expansion; (4) interconnection by transportation corridors; (5) increased
        urban development in annexation area; (6) geography; and (7) subdivision development.
        In re Extension and Enlargement of the Mun. Boundaries of the City of
        Biloxi, 744 So.2d at 280; Enlargement and Extension of Mun. Boundaries of
        City of Madison v. City of Madison, 650 So. 2d 490, 497 (Miss.1995); Extension

                                                    13
        of Boundaries of City of Ridgeland, 651 So.2d at 556. This Court in Enlargement
        and Extension of Mun. Boundaries of City of Meridian v. City of Meridian,
        662 So. 2d 597, 612-13 (Miss.1995), held that the most important factors when
        determining the reasonableness of path of growth are the adjacency of the proposed
        annexation area to the City, accessibility of the proposed annexation area by City streets,
        and spillover of urban development into the proposed annexation area.

City of Macon, 854 So.2d at 1037 (¶ 25). Again, this is not an exclusive list of necessary factors, but

rather is provided as a guide to evaluating the question of whether the area sought to be annexed is

reasonably within a path of growth for a city.

¶27.    Both D’Iberville and Biloxi are limited in the direction in which they may expand. D’Iberville is

blocked by Biloxi to the west and the Mississippi Sound to the south. Jackson County lies to the east

where an incorporation petition is pending for a new city. Biloxi is blocked to the east by D’Iberville, to

the west by Gulfport, to the south by the Gulf of Mexico, and, with the exception of a small cushion of land,

to the north by DeSoto National Forest.

¶28.    The chancellor found that the DAA, the area to the north and west of D’Iberville, is clearly in the

paths of growth for D’Iberville. Development is already occurring, and there is spillover into the DAA with

the development of new subdivisions and businesses. The new subdivision development has been expedited

due to the water and/or sewer service provided by D’Iberville. Transportation corridors provide direct

access the DAA to D’Iberville, while there are no existing in use streets providing direct access to Biloxi.

¶29.    The chancellor also found that Biloxi is growing toward the BAA. These residents have access to

I-10 and several connecting streets into Biloxi. There is considerable development along Highway 15 near

both cities’ corporate limits. Due, for the most part, to the growth in gaming in Biloxi, the population of the

entire PAA has increased by 55% over the last ten years.




                                                      14
¶30.    Again, the chancellor found that the DAA was sufficient to meet the needs of D’Iberville, that the

BAA was sufficient to meet the needs of Biloxi, and that neither city has demonstrated a need to expand

beyond those areas. The chancellor’s decision is based upon personal observation as well as supported

by the evidence presented at trial. This indicium supports a finding of reasonableness for annexation by

each city, as reduced in area by the chancellor.

        C.      The potential health hazards from sewage and waste disposal in the
                annexed area

¶31.    Noting that Harrison County and the objectors disagreed with the cities’ position that there are

potential health hazards that need to be addressed, the chancellor found that annexation of the DAA and

BAA will address these problems. Although the chancellor cited no law in this section of the Findings of

Fact and Conclusions of Law, this Court has:

        established a number of factors to be considered when evaluating the reasonableness as
        related to potential health hazards which may or may not include: (1) potential health
        hazards from sewage and waste disposal; (2) a large number of septic tanks in the area;
        (3) soil conditions which are not conducive to on-site septic systems; (4) open dumping
        of garbage; and (5) standing water and sewage. In re Extension and Enlargement
        of the Mun. Boundaries of the City of Biloxi, 744 So.2d at 280; In re Extension
        of Corporate Boundaries of the Town of Mantachie, 685 So. 2d 724, 727
        (Miss.1996); Extension of the Boundaries of City of Ridgeland, 651 So.2d at
        558; City of Horn Lake, 630 So.2d at 18; In re Matter of the Extension of the
        Boundaries of the City of Jackson, 551 So.2d at 866; City of Greenville, 513 So.2d
        at 935.

City of Macon, 854 So.2d at 1038 (¶ 33). As with the previous two indicia, the list of factors is merely

a guide and is not an exhaustive or exclusive list for determination of whether there are potential health

hazards within a proposed annexation area.

¶32.    Jim Weston of the Mississippi Department of Health confirmed that potential health hazards exist

in the PAA. Despite the fact the soils are largely unsuitable for septic tank use, much of the area is served


                                                     15
by septic tanks. The only sewer service provided in the PAA is that provided by D’Iberville. Biloxi

provides none. Both cities have adequate plans to address the need for proper sewage disposal.

¶33.    While the problems were well documented in the DAA and BAA, these potential hazards were

not significant in the reduced area. That area is mostly rural and does not present the potential health

hazards as the more populated areas of the DAA and BAA. Thus, after the reduction of the rural areas,

the chancellor’s findings that this indicium favors annexation is supported by the evidence presented at trial.

The question would then be which municipality could provide these services.

        D.       The municipalities' financial ability to make the improvements and
                 furnish municipal services promised

¶34.    The chancellor found that both cities have the financial ability to successfully complete the proposed

annexation, as reduced. In so determining:

        This Court has developed several factors to evaluate reasonableness as related to financial
        ability which may or may not include: (1) present financial condition of the municipality; (2)
        sales tax revenue history; (3) recent equipment purchases; (4) the financial plan and
        department reports proposed for implementing and fiscally carrying out the annexation; (5)
        fund balances; (6) the City's bonding capacity; and (7) expected amount of revenue to be
        received from taxes in the annexed area. Town of Mantachie, 685 So.2d at 728; City
        of Meridian, 662 So.2d at 611; Extension of Boundaries of City of Ridgeland,
        651 So.2d at 558; City of Columbus, 644 So.2d at 1171; City of Greenville v.
        Farmers, Inc., 513 So.2d at 935; In re Extension of Boundaries of City of
        Ridgeland, 388 So. 2d 152, 156 (Miss.1980); In re Extension and Enlargement
        of the Mun. Boundaries of the City of Biloxi, 361 So.2d at 1374; Bridges v. City
        of Biloxi, 253 Miss. 812, 178 So. 2d 683, 685 (1965); In re City of Gulfport, 253
Miss. 738, 179 So. 2d 3, 6 (1965).

City of Macon, 854 So.2d at 1039-40 (¶ 40). As with the other indicia, this list is not exclusive or

exhaustive but rather is provided as guidance in determining the financial ability of the municipality to

provide the improvements and services promised.




                                                      16
¶35.    Both cities are in good financial condition and have the ability to keep their commitments,

particularly with the reduction in the area annexed. D’Iberville’s sales tax revenue has increased from

$1,253,234 in 1996 to $2,389,868 in 2000. D’Iberville has very little outstanding bonded debt subject

to the 15% limitation and had a general obligation capacity of $7,660,326 for the fiscal year of 2002.

¶36.    Both D’Iberville and Harrison County stipulated that Biloxi’s proposed annexation was reasonable

from a financial ability standpoint. Biloxi has a bonding capacity of approximately $40 million and a total

budget of approximately $100 million. Biloxi's general fund has approximately $18 million cash on hand,

and Biloxi has approximately $62 million unencumbered cash overall. Biloxi has a fund balance of $6 to

$7 million in water and sewer plans; is undertaking capital projects costing approximately $60 million; and

has reduced its general fund millage to 15 mills.

¶37.    Thus, the chancellor’s finding that annexation of the DAA by D’Iberville and the annexation of the

BAA by Biloxi is reasonable from a financial standpoint for both cities.

        E.      The need for zoning and overall planning in the area

¶38.    The chancellor found that this indicium does not have any significant impact on either annexation.

Biloxi argues that this indicium should favor Biloxi over D’Iberville because Biloxi’s planning department

is better staffed and funded. This argument fails to take into account that the area is already covered under

Harrison County’s zoning ordinance for the entire PAA. Therefore, we find reasonable the chancellor’s

decision that this indicium is neutral relative to both cities’ proposed annexation.

        F.      The need for municipal services in the area sought to be annexed

¶39.    The chancellor found that there is a need for the establishment of municipal services that favor a

finding of reasonableness of annexation by both cities, but not for the entire PAA. Some factors to consider

under this indicium include:


                                                     17
        (1) requests for water and sewage services; (2) plan of the City to provide first response
        fire protection; (3) adequacy of existing fire protection; (4) plan of the City to provide
        police protection; (5) plan of City to provide increased solid waste collection; (6) use of
        septic tanks in the proposed annexation area; and (7) population density. Enlargement
        and Extension of the Mun. Boundaries of City of Madison, 650 So. 2d 490, 502
        (Miss.1995); Extension of Boundaries of City of Ridgeland, 651 So.2d at 559;
        City of Horn Lake, 630 So. 2d 10, 21 (Miss.1993).

        This Court has also addressed how these factors are applied when addressing sparsely
        populated areas and densely populated areas. This Court found that in sparsely populated
        areas, there is less of a need for immediate municipal services. In re Matter of the
        Extension of the Boundaries of the City of Jackson, 551 So.2d at 867.

City of Macon, 854 So.2d at 1041-42 (¶¶ 51-52). Again, not all of the above-listed factors need be

present or satisfied for an annexation to be deemed reasonable.

¶40.    While there has been substantial population growth in the PAA, the majority of that growth has

been immediately adjacent to the city limits of D’Iberville and Biloxi. The area reduced from the PAA

consists largely of undeveloped area; and therefore, the trends do not apply to the reduced area. From

1990 to 2000, the entire PAA has grown in dwelling units from 328 to 533 and in population density from

88 persons per square mile to 136 persons per square mile.

¶41.    Most of the PAA has been assigned a fire rating of Class 10 (the worst possible rating) by the

Mississippi Rating Bureau while D’Iberville is rated Class 7 and Biloxi is rated Class 5. Upon annexation,

the rating of each area will be changed to that of the city to which it belongs. Thus, annexation will result

in a decrease of fire insurance rates for residents in the respective annexation areas.

¶42.    The D’Iberville Fire Department has made numerous runs into the PAA. D’Iberville provides

police protection at a municipal level through an interlocal agreement with the Harrison County Sheriff

Department; however, D’Iberville is in the process of establishing its own police department. Biloxi already

has its own police department. Although the chancellor found that the level of service currently provided


                                                     18
by the Harrison County Sheriff’s Department in the PAA is adequate, additional municipal level law

enforcement will benefit the area as it develops further. Sewer utilities are needed in certain areas of the

BAA. Biloxi is capable of delivering water and sewer to the BAA. D’Iberville already provides water and

sewer to certain portions of the PAA, particularly residences and businesses within the DAA.

¶43.    Biloxi provides numerous recreational and cultural opportunities for the area. Biloxi has the area’s

only natatorium, conducts various festivals and maintains numerous parks and museums. Recreational

opportunities for D’Iberville are currently being provided by interlocal agreement with Harrison County.

¶44.    There is no dispute between the parties that there is a need for municipal services in the PAA now

and in the future. This indicium favors a finding that annexation is reasonable. Again, the question becomes

which city could provide these services. That Biloxi is bigger and has a larger budget does not mean that

the services D’Iberville could provide are insufficient. Based upon the evidence presented at trial, the

chancellor’s weighing of the competing interests, and personal observation of the area, the chancellor’s

findings are reasonable and supported by the evidence.

        G.      Whether there are natural barriers between either city and the
                proposed annexation area

¶45.    The chancellor found that “[t]he existence of barriers, man-made, natural or geopolitical does not

indicate the unreasonableness of the proposed annexation by either City.” This Court has previously

considered natural or man-made conditions that may impede a city’s expansion or render the provision of

services impossible or prohibitively expensive, including flood plains, Columbus, 644 So.2d at 1174-75,

Extension of Boundaries of Horn Lake v. Renfro, 365 So. 2d 623, 625 (Miss. 1978); interstate

highway, Southaven, 630 So.2d at 23, City of Hattiesburg, 588 So. 2d 814 (Miss. 1991); and county

lines, City of Hattiesburg, 588 So. 2d 814, Jackson, 551 So.2d at 865-66.


                                                    19
¶46.    In today’s case, the only natural barrier in either the DAA or BAA is the Tchoutacabouffa River.

However, since the river has already been bridged for traffic purposes, the river is not a factor. Thus, the

chancellor’s finding that this indicium is neutral is reasonable and supported by the evidence.

        H.       The past performance and time element involved in either cities'
                 provision of services to its present residents

¶47.    This indicium is difficult to assess in the instant case. D’Iberville has no past annexation to evaluate,

and Biloxi’s past performance is difficult to measure due to the recent date of the 1999 annexation. With

that difficulty in mind, the chancellor found that both cities have performed sufficiently in the past to satisfy

this indicium.

¶48.    Although D’Iberville has never before annexed territory, the city was incorporated in 1988. The

services provided to D’Iberville’s current residents provide proof of its abilities. Water and sewer is

available to all residences and businesses, although five residential structures are not connected to sewer

and 24 residential structures are not connected to water. Either directly or through interlocal agreements,

D’Iberville provides at a municipal level fire protection, police protection, trash and garbage collection,

street lighting, parks and recreational facilities, streets, drainage, right-of-way maintenance, and animal

control. D’Iberville has a comprehensive plan and zoning ordinance and has adopted standard building and

construction codes.

¶49.    The services that Biloxi has undertaken to provide through its previous annexation are currently

on schedule. Water and sewer is being provided in the previously annexed areas on an “as needed” basis.

Biloxi owns the French Utilities, Cedar Lake Utilities, and Smith Utilities. The expected purchase of the

certificated areas of the Galion Utilities will better serve the Woolmarket area. Biloxi is also seeking to

build a fire station with land for a recreational facility in the Woolmarket area. They have also entered into



                                                      20
an agreement with the Harrison County School District for the use of a gym for recreational activities in

other recently annexed areas of the city.

¶50.    The Biloxi Public Works Department has met or exceeded its $1,159,000 projected annexation

area cost for the first year and is expected to do the same for the second year. The Community

Development Department is updating its mapping, zoning, and land development ordinance and has

committed $300,000 to do so. The Comprehensive Plan is being updated. ¶51.                    Thus, the evidence

supports the chancellor’s finding that this indicium favors a finding of reasonableness for each city's

annexation, as reduced.

        I.       The impact (economic or otherwise) of the annexation upon those who
                 live in or own property in the area proposed for annexation

¶52.    The chancellor found that this indicium evaluating the impact of an annexation on the residents and

property owners supported the reasonableness of these annexations, as reduced. Under this indicium, the

chancellor must "balance the equities by comparing the City's need to expand and any benefits accruing to

residents from the annexation with any adverse impact, economic or otherwise, which will probably be

experienced by those who live in and own property in the annexation area." In re City of Horn Lake,

630 So. 2d 10, 23-24 (Miss. 1993) (citing In re Ext. of Boundaries of City of Jackson, 551 So. 2d
861, 867-68 (Miss. 1989)). “The mere fact that residents and landowners will have to start paying city

property taxes is not sufficient to show unreasonableness.” Columbus, 644 So.2d at 1179 (citing

Jackson, 551 So.2d at 867-68).

¶53.    In the chancellor’s view, the residents and property owners of the DAA and BAA will receive

valuable services in return for the additional taxes. These services include police protection, fire protection,

public works, and improved street and drainage maintenance, paving of streets, street lighting,


                                                      21
administration of municipal level code enforcement, and municipal level planning and zoning. Also, water

and sewer needs will be extended where necessary and economically feasible. The comparative financial

impact is relatively low in that D’Iberville’s tax levy is 28.63 mills and Biloxi’s tax levy is 30.10 mills.

Additionally, the testimony of the Wells Ferry Landing residents (the inclusion petitioners) favored

annexation of this area into Biloxi. Thus, the evidence supports the chancellor’s finding that this indicium

favors annexation by each city, as reduced.

        J.       The impact of the annexation upon the voting strength of protected
                 minority groups

¶54.    The parties agreed at trial that there would be no impact on the voting strength of protected

minorities. Thus, the chancellor correctly found that this indicium is neutral.

        K.       Whether the property owners and other inhabitants of the areas
                 sought to be annexed have in the past, and in the foreseeable future
                 unless annexed will, because of their reasonable proximity to the
                 corporate limits of the municipality, enjoy the (economic and social)
                 benefits of proximity to the municipality without paying their fair
                 share of taxes

¶55.    The chancellor found that this indicium was neutral. While residents of the PAA do receive some

benefit by their proximity to the respective cities, it is “no more or less than any other citizen might receive

as a result of living in close proximity to a City.” The chancellor further reasoned that this factor is balanced

by the fact that these outside residents shop at businesses inside the city, thereby increasing the sales tax

rebate. Thus, we find reasonable the chancellor’s finding that this factor is neutral.

        L.       Any other factors that may suggest reasonableness, vel non

¶56.    In this indicium, the chancellor noted that there has been little or no guidance provided to a trial

court when there is more than one city competing for the same land. In this particular situation, all parties

agreed to consolidate the matter for trial. Both cities have shown the need to expand in the sought area,


                                                      22
that the reduced areas are paths of growth for each, and that both cities have a common interest in

establishing certain indicia, such as need for municipal services, planning and zoning, and the existence of

potential health hazards. No natural barriers or impact on minority voting strength prohibit either city from

annexation. Annexation would not have a substantial impact on the unincorporated residents, who currently

benefit from the close proximity of both cities. Both cities have the financial ability to successfully complete

the improvements of the annexation, as reduced.

¶57.    However, to permit annexation of the entire area by either municipality would effectively block any

future annexation efforts of the other. Because the remaining area is undeveloped, the chancellor’s decision

to deny annexation of this area to both cities is well supported by the evidence and is reasonable. The

chancellor’s decision to grant the inclusion petition is reasonable for the reasons described above favoring

annexation of the BAA by Biloxi.

                                             CONCLUSION

¶58.    Today we declare as antiquated the prior jurisdiction doctrine as it relates to municipal annexation

litigation in Mississippi, and to the extent that any of our prior cases have recognized and applied this

doctrine, these prior cases are to that limited extent overruled. Certainly our learned chancellors, for the

sake of judicial economy and in fairness to annexation litigants, can consolidate multiple annexation cases

involving common tracts of disputed territory.

¶59.    Based upon the foregoing, this Court affirms the chancellor’s judgment granting in part and denying

in part the annexation petitions of both D’Iberville and Biloxi and granting the inclusion petition of the Wells

Ferry Landing citizens.

¶60.    AFFIRMED ON DIRECT APPEAL AND ON CROSS-APPEAL.




                                                      23
     SMITH AND WALLER, P.JJ., COBB, GRAVES AND DICKINSON, JJ., CONCUR.
EASLEY, J., CONCURS IN RESULT ONLY. PITTMAN, C.J., AND DIAZ, J., NOT
PARTICIPATING.




                                  24